DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the closes prior art of record WO2018/027904 to Zhang et al disclose Figure 4 illustrates exemplary flow chart and diagram of the beam-switching procedure in accordance with embodiments of the current invention. A UE is connected with an mmW eNB. At step 401, the UE is connected with the eNB via beam #1. At step 402, the UE monitors and measures link qualities. At step 403, the UE sends measurement report/ CQI to the eNB. If the measurement report is received successfully, the eNB replies with a beam-switching command at step 404; US 20200413273 to Turtinen et al disclose FIG. 6, a method according to exemplifying embodiments of the present invention comprises an operation (S602) of updating a timer value of the beam failure detection timer based on the current indication interval for the beam failure instance indications from the lower layer when the discontinuous-reception usage state changes (which is detected in S601); US 20200053824 to He discloses a UE may be configured by a base station for DRX. During an RRC connected state, when there is no data transmission in either direction (UL/DL), the UE transition to the DRX mode in which the UE discontinuously monitors the PDCCH channel, using a sleep and wake cycle. Without DRX, the UE monitors PDCCH in every subframe to check whether there is downlink data available for 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features wherein determining a base period for an evaluation period of candidate beam detection (CBD) measurements based on the DRX cycle length; determining a multiplicator for the evaluation period based on a scaling factor and one or more measurement factors; and performing CBD measurements based on the evaluation period, wherein the evaluation period is based on the determined base period and the multiplicator (calim1); a configuration circuit that receives discontinuous reception (DRX) configuration including a DRX cycle length; a base period circuit that determines a base period for an evaluation period of candidate beam detection (CBD) measurements based on the DRX cycle length; a factor circuit that determines a multiplicator for the evaluation period based on a scaling factor and one or more measurement factors; and a measurement circuit that performs CBD measurements based on the evaluation period, wherein the evaluation period is based on the determined base period and the multiplicator (claim 8), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180255607 to Nagaraja et al: Transmit a UE-specific beam management parameter to a user equipment (UE) in a connected mode discontinuous reception (C-DRX) OFF state.
US 20190394660 He et al: apparatuses that support beam failure detection (BFD) procedures in discontinuous reception (DRX) mode.
US 20200314675 to Lin et al: Providing candidate beam detection (CBD) in discontinuous reception (DRX) mode using user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644